METHODS FOR PRODUCING FUNCTIONALIZED CARBON NANOSHEETS AND ELECTROCHEMICAL ENERGY STORAGE CELLS WITH ELECTRODES FORMED THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 10/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the functionalized carbon nanosheets being chosen from the group consisting of metal-carbon, metal oxide-carbon hybrids, or anion/cation doped carbon nanosheet, does not reasonably provide enablement for a type of metal or anion/cation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claim broadly recites the functionalized carbon nanosheets being chosen from the group consisting of metal-carbon, metal oxide-carbon hybrids, or anion/cation doped carbon nanosheet, wherein this metal or anion/cation could be at least a thousand different possible combinations.  No specific examples of the workability of any other metal or anion/cation are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of metals or anions/cations requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating an active material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, there are no close prior arts of record being that the limitations are incredibly broad. As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides no examples of possible metals or anions/cations. 
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses the subject matter of claims 1-9 and 11-14.
The closest prior art of record is Pol et al. (US 2017/0170459) which discloses a method of making carbon sheets comprising nanosized metal particles, the method comprising: dissolving a quantity of sodium chloride, a quantity of a salt containing the metal, and a quantity of glucose into water, such that the ratio of weight of the sodium chloride and weight of the glucose is in the range of 1-8, resulting in a homogeneous aqueous solution of the sodium chloride, the glucose and the salt of the metal; drying the homogeneous aqueous solution at a temperature in the range of 80-100 degrees centigrade, resulting in a homogeneous powder containing the sodium chloride, the glucose and the salt of the metal; heating the homogeneous powder at a heating temperature in an inert atmosphere for a time period resulting in a composite comprising carbon sheets containing the sodium chloride and nanoparticles of the metal; and cooling the composite containing carbon sheet containing the sodium chloride and nanoparticles of the metal to room temperature and removing sodium chloride by dissolving the composite in water resulting in carbon sheets containing nanoparticles of the metal (Claim 1).
However, Pol et al. do not teach the mixture of NaCl and glucose being in the form of a gel. Further, they do not teach an in situ functionalization with oxygen-containing functional groups. While NO3 functional groups are present earlier in the synthesis procedure (which could technically apply to an “oxygen-containing functional group”), they are removed after heating in an inert atmosphere and as such is no functionalization step.
Etacheri et al. (Appl. Mater. Inter., (2018), 10, 4652-4661) is another close prior art reference by the same authors of the present invention and similar to Pol et al. ‘459. Further, Etacheri does indicate that the NaCl/glucose step forms a gel. However, they do not teach an in situ functionalization with oxygen-containing functional groups. While NO3 functional groups are present earlier in the synthesis procedure (which could technically apply to an “oxygen-containing functional group”), they are removed after heating in an inert atmosphere and as such is no functionalization step.
Wang et al. (CN 105502386) discloses a preparation method of a microporous carbon nanometer sheet, wherein the water-soluble inorganic salt used is NaCl as a template and either glucose, sucrose or cellulose as the carbon source. High temperature carbonizing after water washing to remove inorganic salt template is conducted to obtain two-dimensional carbon nanometer sheets of 50 to 200 nm thickness and then using KOH activation to obtain the microporous carbon nanosheet.
However, Wang et al. do not teach the mixture of NaCl and glucose being in the form of a gel. Further, they do not teach an in situ functionalization with oxygen-containing functional groups. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pol et al. (US 2017/0170459), Etacheri et al. (Appl. Mater. Inter., (2018), 10, 4652-4661), and Wang et al. (CN 105502386).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729